Citation Nr: 1601798	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The December 2009 decision denied a rating in excess of 50 percent for PTSD and a TDIU.  The Board notes that, in May 2010, the Veteran filed a notice of disagreement for the issues on appeal.  In a subsequent July 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective August 18, 2009.  However, a statement of the case (SOC) with respect to that issue was not issued as the one in November 2013 solely addressed TDIU.  A review of the record notes that a supplemental SOC was issued in April 2015 for both issues. 

In view of the procedural posture of the case and the evidence, to include the Veteran's appearance at a hearing before the undersigned Veterans Law Judge in October 2015 regarding the two issues on appeal, and that the TDIU claim was essentially part and parcel of the PTSD claim, the Board elects to exercise jurisdiction over the PTSD claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Next, following the issuance of the SOC and the October 2015 hearing regarding his claim for TDIU, the Veteran submitted additional evidence in support of the claim in which he did not waive review thereof.  38 C.F.R. § 20.1304(c) (2015).  However, in light of the favorable decision below, for entitlement to TDIU, there is no need to remand this issue for the additional evidence to be considered.  Moreover, waiver of RO consideration is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).
FINDINGS OF FACT

1.  The preponderance of the evidence shows that Veteran's PTSD was manifested by less than total occupational and social impairment.

2.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in October 2009, February 2011 and March 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD has been rated as 70 percent disabling under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

Under Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

Facts

The Veteran underwent a VA examination in October 2009.  The Veteran reported anxiety with intrusive thoughts and flashbacks pertaining to his active duty service.  He avoided stimuli which reminded him of his service.  He noted feeling detached from others and experienced feelings of sadness and loneliness.  He stated that as a train conductor for Amtrak, there were periods of time where he would become angry at the passengers.  Irritability and angry outbursts towards passengers and employees were noted.  He reported difficulty in concentration and hypervigilance when outside of his work area.  He denied hallucinations, delusions or paranoid ideations.  A diagnosis of PTSD and a GAF score of "around 50 percent" was provided.  

A psychology outpatient note dated later in October 2009 shows that the Veteran reported experiencing a "low mood" since retiring.  He noted discomfort in small, enclosed areas and occasional triggering of intrusive memories.  He also noted occasional nightmares.  Avoidance was also reported.  Diagnoses of PTSD and adjustment disorder and a GAF score of 65 were provided. 

The Veteran underwent another VA PTSD examination in February 2011.  The Veteran reported experiencing nightmares once per week.  He noted experiencing claustrophobia in enclosed spaces, such as an airplane.  He reported transient, dissociative episodes while watching television.  He noted socially isolating himself and stated that he was a "private person."  He noted enjoying solitary activities such as fishing.  He reported leaving his job because of the crowds.   

The examiner noted that the Veteran was still able to complete activities of daily living, but with less enjoyment.  His recent memory was described as mildly impaired and his immediate memory was described as moderately impaired.  Recurrent and intrusive distressing recollections of events, efforts to avoid activities, places or people that aroused recollection of trauma, difficulty falling or staying asleep and irritability or outbursts of anger were noted.  Suicidal thoughts and a "passive" death wish were noted.  It was reported that the Veteran had discussed the morality of suicide with a priest.  Homicidal thoughts were not present.  The Veteran was diagnosed with PTSD and major depressive disorder, and a GAF score of 45 was provided.  

The Veteran was afforded a more recent VA PTSD examination in March 2015.  He reported splitting his time between Florida and Massachusetts.  He noted having a close relationship with his sister and her children.  He noted having a few acquaintances.  During the day he watched TV, used the computer, read, played golf, gardened and/or cooked.  He reported having interpersonal conflicts with co-workers before retiring.  He reported having intrusive thoughts that would wake him up with night sweats.  He noted difficulty concentrating and irritability.  He reported guilt for his actions while in service.  

The examiner noted PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work life setting, inability to establish and maintain effective relationships and neglect of personal appearance and hygiene.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement and thinking and/or mood was noted.  No abnormal behaviors were noted.  His attention and concentration were good throughout the examination.  

At the Veteran's October 2015 Board videoconference hearing, he stated that he suffered from anxiety and would get angry at the passengers on the train.  He noted that he liked to be alone.  He would look forward to doing activities, but would want to get home quickly after getting to the event.  He noted that he had to sit at the back of the church.  At night, he had recurring dreams of his service.  

Analysis

While the lay and medical evidence of record arguably demonstrates that the Veteran's PTSD has resulted in some occupational and social impairment, the evidence does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The evidence does not show grossly inappropriate behavior.  Although the February 2011 VA examination report noted thoughts of suicide by the Veteran, the March 2015 VA examination report does not demonstrate that the Veteran has acted upon his thoughts or that there is a "persistent" danger of hurting himself or others.  The Veteran has not exhibited an intermittent inability to perform activities of daily living.  While the Veteran is somewhat socially isolated, the Veteran has reported that he has a good relationship with his sister and her children and he has acquaintances.  He also stated that he enjoys watching TV, gardening, and playing golf.  Mild to moderate memory loss has been noted, but it has not been shown to the extent of memory loss for names of close relatives or own name.  Thus, the types of symptoms reflective of total impairment have not been shown.

Nor are there any other manifestations, not included in the diagnostic criteria that would warrant a higher rating.  This is so even with consideration of the Veteran's GAF scores having ranged from 45 to 65.  The scores are in the mild to serious range for assessing PTSD symptoms.  

For these reasons, the Board finds that the Veteran's PTSD symptoms do not arise to the level of impairment as contemplated by a 100 percent PTSD rating and more closely approximate the 70 percent rating criteria, which contemplate the his manifestations of PTSD.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As such, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for the Veteran's service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) (2015).  The Board finds that the Veteran's service-connected PTSD does not warrant referral for an extraschedular rating.  The Veteran's symptoms have been accurately reflected by the schedular criteria, and this is particularly so given that the symptoms listed in the rating criteria are non-exhaustive and merely exemplary of the approximate level of impairment.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected PTSD is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the Board does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 


III. TDIU

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. § 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).

Analysis

The Veteran contends that his service-connected disabilities render him unemployable.  The record establishes he has not worked since approximately 2009 when he left a 35 year employment at Amtrak, which included a position as a train conductor.  

The Veteran meets the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  In addition to PTSD, rated 70 percent disabling; his service connected disabilities consist of status post radical prostatectomy for prostate cancer, rated as 40 percent disabling; bilateral tinnitus rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; erectile dysfunction rated as noncompensable.  

The Veteran's claims file contains VA examination reports, as also detailed above, which indicate continuous occupational impairment.  Significantly, in the October 2009 VA examination report, it was noted that the Veteran would manifest anger towards his passengers.  The February 2011 VA examination report showed that he felt "trapped and panicky" when the train was overbooked.  The March 2015 VA examination report reflects that in the last several years of his employment, frequent interpersonal conflicts with co-workers, supervisors and customers occurred.  He reported that several passengers filed complaints against him for being irritable, argumentative and abusive.  

At the Veteran's October 2015 Board videoconference hearing, he stated that he would get angry when the passengers complained.  He also noted panic attacks when there were problems on the railroad.  He reported difficulty hearing the passengers correctly.  He stated that he would have to take time off from work to get more sleep because his PTSD symptoms and residuals of his prostate cancer kept him awake at night.  

An October 2015 private medical note from the Veteran's primary care physician reflects that it was his opinion that the Veteran's continued stress and anxiety would not enable the Veteran to work on a daily bases.   

In contrast, an August 2011 VA examination report regarding the Veteran's ability to pursue and maintain substantially gainful employment due to his service-connected disabilities shows that the examiner reviewed the Veteran's claims file and found that there was no evidence in the medical records of any issues with employment prior to the Veteran's noted planned retirement.  The VA examiner stated that there was no evidence of hospitalizations or prolonged periods of missed work during the Veteran's 30 years as a conductor. 

Considering the findings from the VA examination reports, the private medical opinion, the Veteran's testimony and the cumulative effect of all of the Veteran's service-connected disabilities, the Board finds that the evidence is at least in equipoise.  Accordingly, based on the totality of the evidence in this case, the Board will resolve reasonable doubt in the Veteran's favor and find that his service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A TDIU is therefore warranted.


ORDER

An increase rating in excess of 70 percent for PTSD is denied. 
 
A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


